"November 6, 1819. I assign the within to Hinton  Brame.
J. H. HAWKINS.
"Pay to J. V. Wilcox  Co.
HINTON  BRAME."
And on the trial of the cause below it was shown that the present plaintiffs composed the firm of "Wilcox, Johnson  Co.," and that the firm of "J. W. Wilcox  Co.," was composed of John V. Wilcox and Thomas Wilcox. Whereupon, on motion, the plaintiffs were called, and nonsuit; and motion for new trial having been overruled, the plaintiffs appealed to this Court.
This suit was brought in the name of the three persons specified in the writ, viz., Wilcox, Johnson, and Drinkard, under (85) the firm and description of "John V. Wilcox  Co.,"; but the plaintiffs show from their own evidence that "John V. Wilcox 
Co.," was a firm composed of John V. Wilcox and Thomas Wilcox; consequently one of the persons with whom the contract was entered into was not made a party plaintiff. Whenever it appears on the face of the pleadings that there are other parties to the contract who are not joined in the action as plaintiffs, it may be demurred to or taken advantage of in arrest of judgment. And if the objection do not appear on the face of the pleadings, but is shown forth in evidence, it is proper cause for nonsuit on the general issue. 1 Saund., 153, n. 1. Further, to give the plaintiffs a cause of action against the defendant it was necessary for them to show that John V. Wilcox  Co., as described in the writ, had prosecuted a suit against Banks; whereas, they show a suit prosecuted against him by John V. Wilcox and Thomas Wilcox, under the firm of John V. Wilcox  Co., which appears to have been correct, according to the contract, but altogether variant from the shape in which the plaintiffs have described themselves in this action. It is an evident *Page 47 
mistake in filling up the writ, and might have been amended on a seasonable application in the proper court; but we have no power to do so here, however we may regret that the justice of the case should be entangled in form. The nonsuit was properly awarded, and the judgment must be
PER CURIAM.                                      Affirmed.
Cited: Green v. Deberry, 24 N.C. 345; Justices v. Simmons, 48 N.C. 190;Hodge v. R. R., 108 N.C. 34.
(86)